Citation Nr: 0808374	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-21 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as secondary to exposure to chemical 
herbicides.

2.  Entitlement to service connection for Type 2 diabetes 
mellitus with retinopathy and impotence, claimed as secondary 
to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In January 2006, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   

This case was before the Board in August 2006.  At that time 
the Board awarded service connection for tinnitus and hearing 
loss but denied the veteran's claims asserted as secondary to 
herbicide exposure.  The appellant appealed to United States 
Court of Appeals for Veterans Claims (hereinafter, 
"Court").  The Board's adverse decision was vacated and 
remanded for reconsideration of the veteran's claims listed 
on the first page herein in accordance with an October 2007 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2003 statement, the veteran asserted that he 
was exposed to Agent Orange every day from December 2, 1969 
to March 1, 1970 while serving at Camp Humphries.  The 
veteran requested assistance in obtaining organizational logs 
to support his claim.  The Court has determined that 
reasonable efforts should be made to obtain such records to 
support the veteran's claimed exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
decisions of the United States Court of 
Appeals for Veterans Claims are fully 
complied with and satisfied.  

2.  The AMC/RO should make all reasonable 
efforts to corroborate through official 
channels the veteran's claimed exposure 
to herbicides while stationed at Camp 
Humphries, including obtaining copies of 
relevant unit records and organizational 
logs, or other official materials that 
may document the spraying of herbicides 
during the veteran's tour of duty at that 
station.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



